Citation Nr: 1544650	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ankle neuropathy, other than tarsal tunnel syndrome, to include as secondary to chronic right ankle sprains and tarsal tunnel syndrome of the right foot.

2.  Entitlement to service connection for right foot neuropathy, other than tarsal tunnel syndrome, to include as secondary to chronic right ankle sprains and tarsal tunnel syndrome of the right foot.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1971.  These matters are on appeal from an April 2013 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that additional evidence, including VA treatment records and a November 2012 VA examination, was received after the statement of the case was issued in March 2014.  This evidence did not include a waiver of RO review. However, the this evidence is either unrelated to the instant matters or cumulative and redundant of evidence previously considered by the agency of original jurisdiction (AOJ) and is, therefore, not pertinent to the issues of service connection for right ankle and foot neuropathy, and no waiver is required.  The Board can proceed with adjudication. 38 C.F.R. § 20.1304. 

The Board notes that the Veteran is currently service-connected for chronic right ankle sprains under Diagnostic Code 5271 (rated 10 percent disabling) and "anterior and posterior tarsal tunnel syndrome of the right foot associated with chronic right foot ankle sprains" at 10 percent, which is rated under Diagnostic Code 8525 for paralysis of the posterior tibial nerve.  The separate 10 percent ratings for his service-connected right ankle sprains and tarsal tunnel syndrome were continued by the April 2013 rating decision.  On his October 2013 notice of disagreement, the Veteran specified that he disagreed with the denial of service connection for right ankle neuropathy and right foot neuropathy and did not express disagreement with the ratings for his right ankle sprains or tarsal tunnel syndrome.  Thus, the Board will not consider whether higher ratings are warranted under Diagnostic Code 5271 for limitation of motion of the ankle and/or Diagnostic Code 8525 for paralysis of the posterior tibial nerve (called tarsal tunnel syndrome), only whether service connection and a separate rating is warranted for any right ankle and/or foot neuropathy not already being compensated by his 10 percent ratings under Diagnostic Codes 5271 and 8525.  



FINDINGS OF FACT

1. Neuropathy of the right ankle, other than tarsal tunnel syndrome, was not manifested in service, and such is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability. 

2.  Neuropathy of the right foot/toes, other than tarsal tunnel syndrome, was not manifested in service, and such is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  Service connection for neuropathy of the right ankle, other than tarsal tunnel syndrome, is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Service connection for neuropathy of the right foot/toes, other than tarsal tunnel syndrome, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

A March 2014 letter explained the evidence necessary to substantiate the Veteran's claims of service connection for right ankle and right foot neuropathy, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  Most recently, a March 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).   

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

 The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in November 2012, January 2013, and March 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters of service connection for right ankle and right foot neuropathy for compensation purposes, and that no further development of the evidentiary record is necessary. See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Organic disease of the nervous system are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply in the case of such disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, to the extent that either the Veteran's claimed right lower extremity symptoms are organic diseases of the nervous system, the presumptive provisions apply.  ("Neuropathy is defined as a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system."  Ferraro v. Derwinski, 1 Vet. App. 326, 329   (1991) and Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  "Neuropathy is an abnormal and usually degenerative state of the nervous system or nerves."  Nix v. Brown, 4 Vet. App. 462, 466 (1993).).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's STRs show that he sought treatment for right ankle sprains in service; neuropathy was not reported.  On his March 1971 separation examination, the Veteran denied foot trouble, and his lower extremity and neurologic examinations were normal. 

On November 2012 VA peripheral nerves examination, the examiner noted diagnoses of right posterior tibial nerve palsy and L4 and L5 peripheral neuropathy of the right foot, with diagnosis dates of 2007 and 2012 respectively.  The Veteran reported increased numbness in the first 3 toes of his right foot since the spring of 2012.  The examiner noted moderate numbness in the right lower extremity; knee extension, ankle plantar flexion, and ankle dorsiflexion were all normal.  On reflex examination, deep tendon reflexes of right knee and ankle were found to be hypoactive and there was decreased sensation in the right foot and toes.  The examiner noted the Veteran had decreased sensation to sharp and dull touch involving the inner aspect of the right first and second toes and some decreased sensation on dorsum of the right distal mid-foot (L4 and L5 peripheral neuropathy of right foot).  The examiner indicated there was moderate incomplete paralysis of the right posterior tibial nerve; all other nerves of the lower extremities were noted to be normal.  

On January 2013 VA peripheral nerves examination, the examiner noted that additional examination and current EMG testing would be required for an accurate examination report.  The examiner noted that there was EMG testing from years ago and that tarsal tunnel syndrome can easily overlap in areas where neuropathies from the back are also causing symptoms.  

On March 2013 VA examination, the VA examiner noted that the Veteran was evaluated in November 2012 and found to have incomplete posterior tibial nerve palsy and L4-L5 neuropathy of the right lower extremity and that he is service connected for tarsal tunnel syndrome related to right ankle sprains.  The examiner found that the Veteran's neuropathy was not related to service or to his service-connected disabilities.  The examiner stated:

The Veteran is currently service connection for tarsal tunnel syndrome as a result of recurrent ankle sprains while in service.  He was found to have an incomplete paralysis of the posterior tibial nerve as well as L4-L5 neuropathy on an examination in November 2012.  On examination today, he has profound weakness of both his superficial peroneal nerve and deep peroneal nerve (4/5 ankle eversion and dorsiflexion).  He demonstrates diminished sensation over the lateral aspect of his leg as well as the dorsum of his foot and his first webspace.  I find no evidence of any tibial nerve dysfunction on his examination. 

Tarsal tunnel syndrome is most commonly caused by a space-occupying mass in the tarsal tunnel, typically a ganglion cyst.  This leads to dysfunction of the posterior tibial nerve from compression.  It typically presents as vague plantar foot pain and paresthesias with some vague medial foot pain as well.  This gentlemen's complaints are not consistent with tarsal tunnel syndrome.  

He has a recent EMG on 3/5/13 which was totally normal.  He has lumbar spine films from 3/2/13 which show diffuse arthritis throughout the lumbar spine.  With a normal EMG, a clinical exam suggestive of a peroneal nerve problem and lumbar spine films like his, I would suspect the etiology of his dysfunction to be in his lumbar spine.  I do not appreciate a diagnosis in his foot or ankle that would explain peroneal nerve symptoms proximally.  Therefore, I find it less likely than not that his current foot and ankle complaints are related to his service-connected tarsal tunnel syndrome, which he does not have, and are more likely originating from his arthritic lumbar spine.

With respect to whether the Veteran's right ankle and foot complaints, other than his already service-connected chronic right ankle sprains and tarsal tunnel syndrome, was caused or aggravated by his service connected disabilities, the examiner concluded that the Veteran does not have tarsal tunnel syndrome and that ankle sprains would not lead to peroneal nerve palsies that are compromising muscles that are innervated proximal to the ankle, and that the Veteran's right ankle and foot neuropathy most likely has a lumbar spine etiology.  The examiner found that there is no aggravation as recurrent ankle sprains would not impact more proximal structures. 

It has not been shown or alleged that right ankle and foot neuropathy manifested in service or within the first post-service year or that symptoms of right ankle and foot neuropathy have been continuous since service.  Consequently, service connection for such disabilities on the basis that they became manifest in service and persisted, or on a presumptive basis as a chronic disease, or under the theory of continuity of symptomatology is not warranted.  It is also not alleged that these disabilities are somehow otherwise directly related to the Veteran's service.  As the probative evidence of record does not establish a medical nexus between the Veteran's right foot and ankle neuropathy and service, service connection is not warranted on a direct basis for right ankle and foot neuropathy. 

The Veteran's theory of entitlement to service connection for is one of secondary service connection; he claims that his right ankle and foot neuropathy is related to his service-connected tarsal tunnel syndrome and right ankle sprains.  Therefore, what he must show is that these service-connected disabilities caused or aggravated the neuropathy of his right ankle and foot (other than his already service-connected tarsal tunnel syndrome).  That is a question that is inherently medical in nature.  Jandreau v. Nicholson, 492 F. 3d. 1372   (Fed. Cir. 2007). 

The only competent medical evidence of record as to whether the Veteran's current peroneal nerve symptoms are related to his service-connected disabilities is the March 2013 VA examiner's opinion.  As noted above, the March 2013 examiner that noted that in addition to finding no objective evidence of tarsal tunnel syndrome, the examination and the Veteran's peroneal nerve symptoms indicate that his right ankle and foot neuropathy are most likely of a lumbar spine etiology, and thus are less likely than not caused or aggravated by his service-connected right ankle sprains/tarsal tunnel syndrome.  The examiner noted that a March 2013 EMG was normal, and on examination there was no evidence of any tibial nerve dysfunction, but there was profound weakness of his superficial and deep peroneal nerve which points to a lumbar spine etiology.  As the probative evidence of record does not establish a medical nexus between the Veteran's right foot and ankle complaints and his service-connected disabilities, secondary service connection for this disability is not warranted. 

Finally, the Board acknowledges the Veteran's own contentions that neuropathy (other than the incomplete paralysis of his posterior tibial nerve which is already service-connected as tarsal tunnel syndrome) in his right ankle and foot is related to his service-connected right ankle disabilities.  However, the matter of a nexus between chronic ankle sprains and peroneal nerve symptoms is a complex medical question.  The Veteran is a layperson, and this question is beyond the scope of his observation.  Accordingly, his expressions of his belief that he has right foot and ankle neuropathy that is related to his service-connected disabilities do not merit any substantial probative value.

As the preponderance of the evidence is against the Veteran's claims of service connection for neuropathy of his right ankle and right foot/toes, the benefit-of-the-doubt rule does not apply, and the appeals in this matter must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking service connection for right ankle neuropathy, other than tarsal tunnel syndrome, is denied.

The appeal seeking service connection for right foot/toe neuropathy, other than tarsal tunnel syndrome, is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


